Citation Nr: 0600864	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-43 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the Detroit, Michigan Regional Office (RO) 
that declined to reopen a previously denied claim of service 
connection for PTSD.

The veteran was afforded a personal hearing in April 2005 
before the undersigned member of the Board sitting at 
Washington, DC.  The transcript is of record.

Following the favorable decision on the question of whether 
the claim should be reopened, the underlying claim of service 
connection will be addressed in the remand below.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD by a 
decision dated in July 1984.  

2.  Evidence received subsequent to the July 1984 decision 
when considered by itself or together with previous evidence 
of record is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1984 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received subsequent to the July 1984 
decision is new and material; the veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the Board denied service connection 
for PTSD by a decision entered in July 1984.  The appellant 
attempted to reopen his claim for such in January 1985 and 
subsequently in May 1987.  In March 1988, the RO advised the 
veteran that his claim of service connection had not been 
reopened; however, it does not appear that the RO advised the 
veteran of his appellate rights.  Because the July 1984 
decision by the Board was the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Claims 
that are the subject of final decisions can only be reopened 
upon the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005).

For claims to reopen received prior to August 2001, the 
provisions of 38 C.F.R. § 3.156 (2001) are applicable.  Under 
this regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1984 decision 
included VA clinical records indicating psychiatric 
diagnoses, as well as statements and testimony pertaining to 
the veteran Southeast Asia experiences and stressors.  Among 
other things, it was noted that he had combat service as a 
door gunner on an assault helicopter, saw other planes shot 
down, was exposed to enemy fire and saw a friend die.  There 
was no apparent verification or corroboration of his reported 
stressors.  The Board concluded in 1984 that the record did 
not show that the veteran experienced PTSD despite certain 
diagnostic impressions that he did.

The evidence that was received after the July 1984 denial of 
the claim of service connection for PTSD includes service 
administrative records showing that the veteran was attached 
to the 187th Aviation Company (Assault Helicopter) and logged 
substantial flight time in that capacity.  He stated that he 
was a door gunner on hundreds of missions, many of which came 
under combat fire, and that he found a fellow service member 
named L. P. who had been shot down in combat.  He stated that 
upon investigating the wreckage of a crashed aircraft, he 
discovered the mutilated body of his best friend, K. T.  
Additional evidence was submitted at the hearing documenting 
helicopter losses during the Vietnam War.  It was shown that 
46 members of he 187th assault helicopter division were 
killed in action between 1967 and 1972, and that that K. T. 
was killed as member of a four-man crew in May 1970 after 
crash landing during a storm.  Other documentation delineated 
enemy fire sustained by numerous aircraft during the period 
between April and July 1970.  

The Board finds that the information reported above is the 
first evidence that sufficiently identifies traumatic 
stressors that might potentially provide a link between any 
PTSD and the veteran's military service.  As such, it is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and that the claim of service connection 
for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; to this extent the 
appeal is granted.




REMAND

In light of the grant to reopen the claim of service 
connection for PTSD, the Board finds that further evidentiary 
development is required.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred. See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The record reflects that when examined for VA compensation 
and pension purposes in 1983 and 1984, it was found that the 
veteran's symptoms did not support a finding of PTSD.  Upon 
referral to the VA Acting Director of the Mental Health and 
Behavioral Sciences Service in 1984 for an opinion, a 
response was received in May 1984 indicating that the 
evidence lacked adequate documentation of specific stressors 
to support a diagnosis of PTSD.  The ensuing record reflects, 
however, that the veteran has received ongoing VA 
psychological treatment over the years and that PTSD has been 
found. 

The Board points out that, although the veteran now carries a 
documented diagnosis of PTSD, it is not shown that there has 
ever been an attempt to corroborate his reported traumatic 
stressors.  The lack of a verified stressor has been noted by 
the RO as one of the bases for its denial of service 
connection for PTSD.  

VA Adjudication Procedure Manual M21-1, Part III, 5.14(c)(4) 
(2004) requires development by the U. S. Center for Unit 
Records Research (CURR) or service department even when there 
is only some evidence of a stressor.  "A denial solely 
because of an unconfirmed stressor is improper. . . " Id.  
In this regard, it is observed that the record contains some 
statements in which the veteran has reported traumatic 
experiences and events in Vietnam and Southeast Asia which he 
believes may have led to the onset of PTSD.  More recent 
testimony, documentation and correspondence appear to provide 
sufficient detail to verify the claimed stressors.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Board is therefore of 
the opinion that the veteran should be given another VA 
psychiatric examination with review of the record and a 
medical opinion.  

Review of the record also discloses that the veteran was sent 
a general letter dated in July 2003 notifying him of VA's 
duty to assist him in the development of his claim.  The 
record reflects, however, that the appellant was not advised 
of what the evidence had to show for service connection for 
PTSD.  Such notice is required.  The Board thus finds that 
the veteran has not been afforded adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp 2005)), and the case must be remanded to 
address this deficiency.  

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the specific 
information and evidence yet needed to 
substantiate his claim of service 
connection for PTSD, and of what part 
of such evidence he should obtain, and 
what part the RO will attempt to obtain 
on his behalf.  He should also be told 
to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (200

2.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, 
all outstanding VA treatment reports 
should be requested and associated with 
the claims folder, if not already of 
record.

3.  The veteran should be scheduled for 
a VA psychiatric examination, to include 
psychological testing, to determine if 
his stressor(s) are linked to a 
confirmed diagnosis of PTSD.  The 
examiner should indicate whether any 
diagnosis of PTSD is traceable, at least 
in part, to any stressor identified by 
the veteran.  The examiner must be 
provided with the appellant's claims 
folder for review prior to conducting 
the examination.  If PTSD is not 
diagnosed, a complete explanation should 
be provided.

4.  Following completion of the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations.  If action remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case and 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


